Exhibit 10.125

 

KOPPERS HOLDINGS INC.


RESTRICTED STOCK UNIT ISSUANCE AGREEMENT- PERFORMANCE VESTING

 

RECITALS

 

A.

The Board has adopted the Plan for the purpose of retaining the services of
selected Employees, non-employee members of the Board (or the board of directors
of any Parent or Subsidiary) and consultants and other independent advisors who
provide services to the Company (or any Parent or Subsidiary).

B.

Participant is to render valuable services to the Company (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Company’s issuance of
shares of Common Stock to Participant under the Plan.

C.

All capitalized terms in this Agreement shall have the meaning assigned to them
in the attached Appendix A.

NOW, THEREFORE, it is hereby agreed as follows:

1.Grant of Restricted Stock Units.  The Company hereby awards to Participant, as
of the Award Date, Restricted Stock Units under the Plan. Except as otherwise
provided in this Agreement, the Restricted Stock Units shall vest on March __,
2022, provided (i) the Participant continues in Service until March __, 2022,
and (ii) the pre-established performance objective tied to Relative TSR (as
defined in Schedule I attached hereto) measured over a specified period is
attained. Each Restricted Stock Unit which so vests shall entitle Participant to
receive one share of Common Stock on the specified issue date. The number of
shares of Common Stock subject to the awarded Restricted Stock Units, the
applicable performance target for the vesting of those shares, the alternative
and special vesting provisions which may become applicable to such shares, the
date on which the vested shares shall become issuable (or, under certain
circumstances, the cash equivalent thereof shall become payable) to Participant
and the remaining terms and conditions governing the award (the “Award”) shall
be as set forth in this Agreement.

AWARD SUMMARY

Award Date:

March __, 2019

Target Number of Shares Subject to Award:

______________ shares of Common Stock (the “Shares”); provided, however, that
the actual number of Restricted Stock Units shall be determined in accordance
with the provisions of Schedule I attached hereto.






 

--------------------------------------------------------------------------------

 

Vesting Schedule:

The Shares shall vest on March __, 2022, provided (i) the Participant continues
in Service until March __, 2022, and (ii) the Performance Objective set forth in
the attached Schedule I is attained over the Measurement Period.  However, the
Shares may also vest in accordance with the special vesting provisions of
Paragraph 5 of this Agreement.

Issuance Schedule:

The Shares in which Participant vests in accordance with the foregoing Vesting
Schedule shall become issuable on March __, 2022, (or upon the date of an
earlier Change in Control, or six months after the date of an earlier
involuntary termination other than for Misconduct following a Change in Control,
if so provided herein) (the “Issue Date”). The actual issuance of the Shares
shall be subject to the Company’s collection of all applicable Withholding Taxes
and shall be effected on the applicable Issue Date or as soon as
administratively practicable thereafter, but in no event later than the close of
the calendar year in which such Issue Date occurs or (if later) the fifteenth
(15th) day of the third (3rd) calendar month following such Issue Date.  The
procedures pursuant to which the applicable Withholding Taxes are to be
collected are set forth in Paragraph 6 of this Agreement.

Notwithstanding the foregoing, or anything contained herein to the contrary, the
Committee has the discretion to provide for the payment of vested Shares in
cash, rather than Shares.  In the event the Committee exercises such discretion,
all references herein to payment in Shares or the right to receive Shares shall
be replaced with references to payment in cash and/or the right to receive
payment in cash equal to the Fair Market Value of the Shares on the date the
Committee certifies the attainment of the Performance Objective.

2.Limited Transferability.  Prior to the actual issuance of the Shares which
vest hereunder, Participant may not transfer any interest in the Award or the
underlying Shares; provided, however, any Shares which vest hereunder but which
otherwise remain unissued at the time of Participant’s death may be transferred
pursuant to the provisions of Participant’s will or the laws of inheritance or
to Participant’s designated beneficiary or beneficiaries of this Award.
Participant may make a beneficiary designation for this Award at any time by
filing the appropriate form with the Plan Administrator or its designee.

3.Cessation of Service. Except as otherwise provided in Paragraph 5 below,
should Participant cease Service for any reason prior to vesting in one or more
Shares subject to this Award, then the Award will be immediately cancelled with
respect to those unvested Shares. Participant shall thereupon cease to have any
right or entitlement to receive any Shares under those cancelled units.

4.Stockholder Rights and Dividend Equivalents

(a)The holder of this Award shall not have any stockholder rights, including
voting or dividend rights, with respect to the Shares subject to the Award until
Participant becomes the record holder of those Shares following their actual
issuance upon the Company’s collection of the applicable Withholding Taxes.

2

 

--------------------------------------------------------------------------------

 

(b)Notwithstanding the foregoing, should any cash dividend, whether regular or
extraordinary, be declared and paid on the outstanding Common Stock while one or
more Shares remain subject to this Award (i.e., those Shares are not otherwise
issued and outstanding for purposes of entitlement to the dividend or
distribution), then a special book account shall be established for Participant
and credited with a dollar amount equal to the amount of that dividend paid per
share multiplied by the number of Restricted Stock Units at the time subject to
this Award (plus the number of additional shares previously credited to
Participant pursuant to the dividend equivalent right provisions of this
Paragraph 4) as of the record date for the dividend.  As of the first business
day in January each year, the cash dividend amounts credited to the special book
account during the immediately preceding calendar year shall be converted into a
book entry of an additional number of Restricted Stock Units determined by
dividing (i) those cash dividend equivalent amounts by (ii) the average of the
Fair Market Value per share of Common Stock on each of the dates in the
immediately preceding calendar year on which those dividends on the outstanding
Common Stock were paid.  The additional Restricted Stock Units so credited shall
vest at the same time as the Shares to which they relate and shall be
distributed to Participant concurrently with the issuance of those Shares on the
applicable Issue Date.  However, each such distribution shall be subject to the
Company’s collection of the Withholding Taxes applicable to that distribution.

5.Special Vesting/Change in Control.

(a)Should Participant’s Service terminate by reason of his or her Retirement,
death or Permanent Disability prior to March __, 2022, then on March __, 2022,
Participant shall vest in a number of Shares equal to the number of Shares (if
any) in which Participant would have been vested at March __, 2022, had
Participant continued in the Company’s Service through March __, 2022,
multiplied by a fraction, the numerator of which is the number of days of
Service Participant completed between the Award Date and the termination of
Participant’s Service, and the denominator of which is the number of days from
the Award Date to March __, 2022; provided, however, that, in the event that
Participant’s Service terminates by reason of his or her Retirement on or after
December 31 and prior to March __ of any calendar year during the Vesting
Schedule, the Participant shall vest in a number of Shares equal to the number
of Shares (if any) in which Participant would have vested had his or her service
continued without interruption through March __ of such calendar year. For
example, if a Participant’s Service terminates on account of Retirement on
January 15, 2020, the foregoing provision would assume the Participant’s service
continued without interruption through March __, 2020.  In the event of the
termination of Participant’s Service due to Participant’s Retirement, such
vesting shall be conditioned upon Participant’s compliance with the conditions
of Paragraph 8 through March __, 2022.

(b)Any Restricted Stock Units subject to this Award at the time of a Change in
Control may be assumed by the successor entity or otherwise continued in full
force and effect or may be replaced with a cash retention program of the
successor entity which preserves the Fair Market Value of the unvested shares of
Common Stock subject to the Award at the time of the Change in Control and
provides for subsequent payout of that value in accordance with the same (or
more favorable) vesting schedule in effect for the Award at the time of such
Change in Control.  In the event of such assumption or continuation of the Award
or such replacement of the Award with a cash retention program, no accelerated
vesting of the Restricted Stock Units shall occur at the time of the Change in
Control.  However, in the event that the Change in Control occurs prior to the
end of the Measurement Period, the vesting provisions in

3

 

--------------------------------------------------------------------------------

 

effect for the Award following the Change in Control shall no longer be tied to
the attainment of the full Performance Objective set forth in Schedule I and
shall instead be converted into the following vesting schedule:  The Award
(whether in its assumed or continued form or as converted into a cash retention
program) shall vest with respect to the number of Shares (or the amount of cash)
determined under Paragraph 5(c) below upon Participant’s continuation in Service
through March __, 2022.  Following the completion of such Service vesting
period, the securities, cash or other property underlying the vested Award shall
be issued on the applicable Issue Date.  The Award may also vest in accordance
with the special vesting provisions of Paragraphs 5(a) and (e) of this
Agreement.  

(c)In the event the Award is assumed or otherwise continued in effect, the
Restricted Stock Units subject to the Award shall be adjusted immediately after
the consummation of the Change in Control so as to apply to the number and class
of securities into which the Shares subject to those units immediately prior to
the Change in Control would have been converted in consummation of that Change
in Control had those Shares actually been issued and outstanding at that
time.  However, in the event that the Change in Control occurs within the first
eighteen (18) months of the Measurement Period, the Award shall remain
outstanding and eligible for Service vesting under the terms of this Agreement
with respect only to the number of Shares (as so adjusted) that would have been
earned pursuant to the Performance Objective identified in Schedule I if the
Company’s performance at the end of the Measurement Period was at the Target
level.  In the event that the Change in Control occurs on or after the first day
of the nineteenth (19th) month of the Measurement Period and prior to the end of
the Measurement Period, the Award shall remain outstanding and eligible for
Service vesting under the terms of this Agreement only with respect to the
number of Shares (as so adjusted) that would have been earned pursuant to the
Performance Objective identified in Schedule I (pro-rated through the date of
the Change in Control) based on the Company’s actual performance through the
effective date of the Change in Control.  To the extent the actual holders of
the outstanding Common Stock receive cash consideration for their Common Stock
in consummation of the Change in Control, the successor corporation (or parent
entity) may, in connection with the assumption or continuation of the Restricted
Stock Units subject to the Award at that time, substitute one or more shares of
its own common stock with a fair market value equivalent to the cash
consideration paid per share of Common Stock in the Change in Control
transaction, provided such common stock is readily tradable on an established
U.S. securities exchange or market.  In the event the Award is converted into a
cash retention program, the amount of cash subject to the Award under such
program shall be equal to the value of the number of Shares determined in
accordance with the foregoing provisions of this Paragraph 5(c) as of the
effective date of the Change in Control (based on the per-share value of the
consideration received by holders of the outstanding Common Stock in connection
with the Change in Control), plus credited interest or earnings through the
Issue Date as determined under the terms of such cash retention program.

(d)If (i) the Change in Control occurs on or after the end of the Measurement
Period but prior to March __, 2022, or (ii) if the Change in Control occurs
prior to the end of the Measurement Period but the Restricted Stock Units
subject to this Award at the time of the Change in Control are not assumed or
otherwise continued in effect or replaced with a cash retention program in
accordance with Paragraph 5(b), then (i) if the Change in Control occurs within
the first eighteen (18) months of the Measurement Period, a number of units
equal to the number of Shares that would have been earned pursuant to the
Performance Objective identified in Schedule I if the Company’s performance at
the end of the Measurement Period was

4

 

--------------------------------------------------------------------------------

 

at the Target level (less any Shares in which Participant is at the time vested)
will vest immediately prior to the closing of the Change in Control and (ii) if
the Change in Control occurs on or after the first day of the nineteenth (19th)
month of the Measurement Period, a number of units equal to the number of Shares
that have been earned pursuant to the Performance Objective identified in
Schedule I (pro-rated through the date of the Change in Control if it occurs
prior to the end of the Measurement Period) based on the Company’s actual
performance through the earlier of the effective date of the Change in Control
or the end of the Measurement Period will vest immediately prior to the closing
of the Change in Control.  The Shares that vest under this subparagraph (d) will
be issued on the Issue Date triggered by the Change in Control (or otherwise
converted into the right to receive the same consideration per share of Common
Stock payable to the other stockholders of the Company in consummation of that
Change in Control and distributed at the same time as such stockholder
payments), subject to the Company’s collection of the applicable Withholding
Taxes pursuant to the provisions of Paragraph 6.  For purposes of this Paragraph
5(d), the Issue Date shall be the effective date of the Change in Control so
long as it qualifies as a “change in the ownership or effective control” of the
Company within the meaning of Section 409A(a)(2)(A)(v) of the Code and
regulations thereunder.  If it does not so qualify, the Issue Date shall be
March __, 2022.

(e)Upon an involuntary termination of Participant’s Service for reasons other
than Misconduct within twenty-four (24) months following a Change in Control
transaction which does not otherwise result in the accelerated vesting of the
Restricted Stock Units pursuant to the provisions of subparagraph (d) of this
Paragraph 5 and prior to March __, 2022, a number of units equal to the number
of Shares that would have been earned pursuant to Paragraph 5(c) shall vest on
such date of termination. Any unvested cash account maintained on Participant’s
behalf pursuant to the cash retention program established in accordance with
subparagraph (b) of this Paragraph 5 shall also vest at the time of such
involuntary termination.  The Issue Date for such vested Shares or cash shall be
the date of such termination of Service (subject to any six-month payment delay
to the extent required to comply with Section 409A of the Code), so long as the
Change in Control qualifies as a “change in the ownership or effective control”
of the Company within the meaning of Section 409A(a)(2)(A)(v) of the Code.  If
it does not so qualify, to the extent necessary to comply with the requirements
of Section 409A of the Code, the Issue Date shall be March __, 2022.

(f)This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

6.Collection of Withholding Taxes.  

(a)Upon the applicable Issue Date, the Company shall issue to or on behalf of
Participant a certificate (which may be in electronic form) for the applicable
number of underlying shares of Common Stock, subject, however, to the Company’s
collection of the applicable Withholding Taxes.

(b)Regardless of any action the Company or the Affiliate that employs the
Participant (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account, or other
tax-related items related to the Participant’s participation in the Plan and
legally applicable to the Participant (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items owed by the
Participant is and remains the Participant’s responsibility and that such amount
may exceed

5

 

--------------------------------------------------------------------------------

 

the amount actually withheld by the Company and/or the Employer.  The
Participant further acknowledges that the Company and/or the Employer (i) makes
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Award, including the grant or vesting
of the Restricted Stock Units, the issuance of Shares upon settlement of the
Restricted Stock Units, the subsequent sale of Shares, and the receipt of any
dividends or dividend equivalents; and (ii) does not commit and is under no
obligation to structure the terms of the grant or any aspect of the Award to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result.  Further, if the Participant becomes subject to tax
in more than one jurisdiction, the Participant acknowledges that the Company
and/or the Employer (or former Employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

(c)Until such time as the Company provides Participant with written or
electronic notice to the contrary, the Company shall collect Withholding Taxes
required to be withheld with respect to the vesting or issuance of the vested
Shares hereunder (including shares attributable to the dividend equivalent
rights provided under Paragraph 4) through an automatic share withholding
procedure pursuant to which the Company will withhold, at the time of such
vesting or issuance, a portion of the Shares with a Fair Market Value (measured
as of the vesting or issuance date, as applicable) equal to the amount of those
taxes (including taxes resulting from such withholding) (the “Share Withholding
Method”); provided, however, that the amount of any Shares so withheld shall not
exceed the amount necessary to satisfy the Company‘s required tax withholding
obligations using the minimum statutory withholding rates for federal and state
tax purposes that are applicable to supplemental taxable income, or as otherwise
approved by the Plan Administrator. Participant shall be notified in writing or
electronically in the event such Share Withholding Method is no longer
available.

(d)Should any Shares (including shares attributable to the dividend equivalent
rights provided under Paragraph 4) vest or be issued at a time when the Share
Withholding Method is not available, then the Withholding Taxes required to be
withheld with respect to those Shares shall be collected from Participant
through either of the following alternatives:

-Participant’s delivery of his or her separate check payable to the Company in
the amount of such taxes, or

-the use of the proceeds from a next-day sale of the Shares issued to
Participant, provided and only if (i) such a sale is permissible under the
Company’s trading policies governing the sale of Common Stock, (ii) Participant
makes an irrevocable commitment, on or before the Issue Date for those Shares,
to effect such sale of the Shares and (iii) the transaction is not otherwise
deemed to constitute a prohibited loan under Section 402 of the Sarbanes-Oxley
Act of 2002.

(e)Except as otherwise provided in Paragraph 5 and Paragraph 4, the settlement
of all Restricted Stock Units which vest under the Award shall be made solely in
shares of Common Stock.  In no event, however, shall any fractional shares be
issued.  Accordingly, the total number of shares of Common Stock to be issued
pursuant to the Award shall, to the extent necessary, be rounded down to the
next whole share in order to avoid the issuance of a fractional share.

6

 

--------------------------------------------------------------------------------

 

7.Compliance with Laws and Regulations.  The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Company and
Participant with all applicable requirements of law relating thereto and with
all applicable regulations of any stock exchange on which the Common Stock may
be listed for trading at the time of such issuance.

8.Additional Conditions.  

(a)The Company may cancel this Award, and Participant shall cease to have any
further right to the underlying Shares at any time Participant is not in
compliance with this Agreement, the Plan and the following conditions:

(i)Participant shall not render services for any organization or engage,
directly or indirectly, in any business which, in the judgment of the Plan
Administrator or, if delegated by the Plan Administrator to the Chief Executive
Officer, in the judgment of such officer, is or becomes competitive with the
Company or any Affiliate, or which is or becomes otherwise prejudicial to or in
conflict with the interests of the Company or any Affiliate. Such judgment shall
be based on Participant’s positions and responsibilities while employed by the
Company or an Affiliate, Participant’s post-Service responsibilities and
position with the other organization or business, the extent of past, current
and potential competition or conflict between the Company or an Affiliate and
the other organization or business, the effect on customers, suppliers and
competitors of Participant’s assuming the post-Service position and such other
considerations as are deemed relevant given the applicable facts and
circumstances. Participant shall be free, however, to purchase as an investment
or otherwise, stock or other securities of such organization or business so long
as they are listed upon a recognized securities exchange or traded over the
counter, and such investment does not represent a substantial investment to
Participant or a greater than one percent (1%) equity interest in the
organization or business.

(ii)Participant shall not, without prior written authorization from the Company,
disclose to anyone outside the Company, or use in other than the Company’s
business, any secret or confidential information, knowledge or data, relating to
the business of the Company or an Affiliate in violation of his or her agreement
with the Company or the Affiliate.

(iii)Participant shall disclose promptly and assign to the Company or the
Affiliate all right, title and interest in any invention or idea, patentable or
not, made or conceived by Participant during employment by the Company or the
Affiliate, relating in any manner to the actual or anticipated business,
research or development work of the Company or the Affiliate and shall do
anything reasonably necessary to enable the Company or the Affiliate to secure a
patent where appropriate in the United States and in foreign countries.

(iv)Participant shall not in any way, directly or indirectly (a) induce or
attempt to induce any employee of the Company to quit employment with the
Company; (b) otherwise interfere with or disrupt the Company’s relationship with
its employees; (c) solicit, entice, or hire away any employee of the Company; or
(d) hire or engage any employee of the Company or any former employee of the
Company whose employment with the Company ceased less than one (1) year before
the date of such hiring or engagement.

(v)Participant will not divert or attempt to divert from the Company any
business the Company had enjoyed or solicited from its customers during the two
(2) years prior to the diversion or attempted diversion of such business.

7

 

--------------------------------------------------------------------------------

 

(vi)Participant shall not make any disparaging statements about the Company to
any of the Company’s past, present, or future customers, employees, clients,
contractors, vendors, or to the media or to any other person either orally or by
any other medium of communication, including internet communication.  As used
herein, the term "disparaging statement" means any communication, oral or
written, which would cause or tend to cause humiliation or embarrassment or to
cause a recipient of such communication to question the business condition,
integrity, product, service, quality, confidence, or good character of the
Company.

(b)Notwithstanding any other provision of the Plan or this Agreement, the Plan
Administrator in its sole discretion may cancel this Award at any time prior to
the issuance of the Shares, if the employment of Participant shall be
terminated, other than by reason of death, unless the conditions in this
Paragraph 8 are met.

(c)Failure to comply with the conditions of this Paragraph 8 prior to, or during
the six months after, any payment or delivery pursuant to this Award shall cause
the issuance of the Shares to be rescinded. The Company shall notify Participant
in writing of any such rescission within two (2) years after such delivery of
the Shares and within ten (10) days after receiving such notice, Participant
shall either return the delivered Shares to the Company or pay to the Company
the amount of the proceeds recognized upon any sale or other disposition of
those Shares.

(d)Upon delivery of the Shares pursuant to this Award, the Plan Administrator
may require Participant to certify on a form acceptable to the Plan
Administrator, that Participant is in compliance with the terms and conditions
of the Plan and this Agreement.

(e)In accordance with Section 6(e)(xx) of the Plan, this Award, and the right to
receive and retain any Shares or cash payments covered by this Award, shall be
subject to rescission, cancellation or recoupment, in whole or part, if and to
the extent so provided under any “clawback” or similar policy of the Company in
effect on the Award Date or that may be established thereafter, including any
modification or amendment thereto, or as required by the Sarbanes-Oxley Act of
2002, the Dodd-Frank Wall Street Reform and Consumer Protection Act, or other
applicable law.

(f)By accepting this Award under the Plan, Participant agrees and acknowledges
that Participant is obligated to cooperate with, and provide any and all
assistance necessary to, the Company to recover or recoup any Award or amounts
paid under the Plan subject to claw-back pursuant to such law or policy.  Such
cooperation and assistance shall include, but is not limited to, executing,
completing and submitting any documentation necessary to recover or recoup any
Award or amounts paid pursuant to this Award.

9.Notices.  Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Secretary
of the Company at its principal corporate office at 436 Seventh Avenue,
Pittsburgh, PA 15219.  Except to the extent electronic notice is expressly
authorized hereunder, any notice required to be given or delivered to
Participant shall be in writing and addressed to Participant at the address
indicated below Participant’s signature line on this Agreement.  All notices
shall be deemed effective upon personal delivery (or electronic delivery to the
extent authorized hereunder) or upon deposit in the U.S. mail, postage prepaid
and properly addressed to the party to be notified.

8

 

--------------------------------------------------------------------------------

 

10.Successors and Assigns.  Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.

11.Construction.  This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan.  All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award. The
provisions of the Plan are incorporated in this Agreement in their entirety.  In
the event of any conflict between the provisions of this Agreement and the Plan,
the provisions of the Plan shall control.  A Prospectus describing the Plan has
been delivered to the Participant.  The Plan itself is available upon request.

12.Governing Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the Commonwealth of Pennsylvania
without resort to Pennsylvania’s conflict-of-laws rules. Any arbitration, legal
or equitable action, or any proceeding arising directly, indirectly, or
otherwise in connection with, out of, related to, or from the Agreement, or any
provision hereof, shall exclusively be filed and adjudicated in Allegheny
County, Pennsylvania and no other venue.

13.Employment at Will.  Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Parent or Subsidiary employing or retaining Participant) or of
Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without cause, unless
such rights are otherwise limited pursuant to a separate agreement between the
Company (or any Parent or Subsidiary) and Participant.

14.Section 409A.  This Award is intended to be excepted from coverage under, or
compliant with the provisions of, Section 409 of the Code and the regulations
promulgated thereunder (“Section 409A”) and shall be construed
accordingly.  Notwithstanding the foregoing or any provision of the Plan to the
contrary, if the Award is subject to the provisions of Section 409A (and not
excepted therefrom), the provisions of the Plan and this Agreement shall be
administered, interpreted and construed in a manner necessary to comply with
Section 409A (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed).  If any payments or benefits hereunder
may be deemed to constitute nonconforming deferred compensation subject to
taxation under the provisions of Section 409A, Participant agrees that the
Company may, without the consent of Participant, modify the Agreement and the
Award to the extent and in the manner the Company deems necessary or advisable
or take such other action or actions, including an amendment or action with
retroactive effect, that the Company deems appropriate in order either to
preclude any such payments or benefits from being deemed “deferred compensation”
within the meaning of Section 409A or to provide such payments or benefits in a
manner that complies with the provisions of Section 409A such that they will not
be taxable thereunder. Notwithstanding, the Company makes no representations
and/or warranties with respect to compliance with Section 409A, and Participant
recognizes and acknowledges that Section 409A could potentially impose upon
Participant certain taxes or interest charges for which Participant is and shall
remain solely responsible.

9

 

--------------------------------------------------------------------------------

 

15.Further Assurances.  The Participant agrees, upon demand of the Company or
the Plan Administrator, to do all acts and execute, deliver and perform all
additional documents, instruments, and agreements that may be reasonably
required by the Company or the Plan Administrator, as the case may be, to
implement the provisions and purposes of this Agreement and the Plan.

16. Additional Acknowledgments; Appendix B.  By accepting this Award, the
Participant acknowledges and agrees that this Award is subject to the general
terms applicable to Awards granted to employees outside the U.S. set forth in
Appendix B hereto.  Appendix B constitutes part of this Agreement.  The
Participant acknowledges that he or she should review the provisions of Appendix
B carefully, as this Award will be null and void absent the Participant’s
acceptance of such provisions.  The Company reserves the right to impose other
requirements on the Award to the extent that the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.




10

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the Award Date
indicated above.

 

KOPPERS HOLDINGS INC.

 

 

By:

 

Title:

President and CEO

 

 

 

Participant  ______________________________

 

 

Signature:

 

Address:

 

 

 

 

 

11

 

--------------------------------------------------------------------------------

 

APPENDIX A

DEFINITIONS

When used in this Agreement, the terms which are defined in the Plan shall have
the meanings given to them in the Plan, as modified herein (if applicable).  The
following definitions shall be in effect under the Agreement:  

A.Agreement shall mean this Restricted Stock Unit Issuance Agreement.

B.Award shall mean the award of restricted stock units made to Participant
pursuant to the terms of this Agreement.

C.Award Date shall mean the date the restricted stock units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.

D.Common Stock shall mean shares of the Company’s common stock.

E.Company shall mean Koppers Holdings Inc., a Pennsylvania corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of Koppers Holdings Inc. which shall by appropriate action adopt the Plan.

F.Measurement Period shall mean the three year period commencing on January 1,
2019 and ending on December 31, 2021 over which the Performance Objective set
forth in the attached Schedule I is to be measured, which shall be comprised of
the following three performance periods (each a “Performance Period”):

(a)The one-year period commencing on January 1, 2019 and ending on December 31,
2019,

(b)The two-year period commencing on January 1, 2019 and ending on December 31,
2020, and

(c)The three-year period commencing on January 1, 2019 and ending on December
31, 2021.

A.Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by Participant, any unauthorized use or disclosure by Participant of
confidential information or trade secrets of the Company (or any Parent or
Subsidiary), or any other intentional misconduct by Participant adversely
affecting the business or affairs of the Company (or any Parent or Subsidiary)
in a material manner.  The foregoing definition shall not in any way preclude or
restrict the right of the Company (or any Parent or Subsidiary) to discharge or
dismiss Participant or any other person in the Service of the Company (or any
Parent or Subsidiary) for any other acts or omissions, but such other acts or
omissions shall not be deemed, for purposes of the Plan or this Agreement, to
constitute grounds for termination for Misconduct.

B.Participant shall mean the person to whom the Award is made pursuant to the
Agreement.

A-1

 

--------------------------------------------------------------------------------

 

C.Parent shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, provided each corporation in the
unbroken chain (other than the Company) owns, at the time of the determination,
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.

D.Plan shall mean the Company’s 2018 Long Term Incentive Plan.

E.Plan Administrator shall mean the committee(s) designated by the Board to
administer the Plan.

F.Retirement shall mean Participant’s voluntary termination from Service (i) on
or after his attainment of age sixty five (65), or (ii) on or after his
attainment of age 55 with at least ten (10) years of service, or involuntary
termination from Service with at least thirty (30) years of service other than
in connection with a termination for Misconduct.  “Years of service” means
Participant’s total number of years of “accumulated service” as such term is
defined with respect to salaried employees under the Retirement Plan for Koppers
Inc. (regardless of whether Participant is eligible to receive a benefit under
such plan).

G.Service shall mean Participant’s performance of services for the Company (or
any Parent or Subsidiary) in the capacity of an Employee, a non-employee member
of the board of directors or a consultant or independent advisor. For purposes
of this Agreement, Participant shall be deemed to cease Service immediately upon
the occurrence of either of the following events: (i) Participant no longer
performs services in any of the foregoing capacities for the Company (or any
Parent or Subsidiary) or (ii) the entity for which Participant performs such
services ceases to remain a Parent or Subsidiary of the Company, even though
Participant may subsequently continue to perform services for that entity.
Service shall not be deemed to cease during a period of military leave, sick
leave or other personal leave approved by the Company; provided, however, that
except to the extent otherwise required by law or expressly authorized by the
Plan Administrator or by the Company’s written policy on leaves of absence, no
Service credit shall be given for vesting purposes for any period the
Participant is on a leave of absence.  

H.Subsidiary shall mean any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, provided each corporation
(other than the last corporation) in the unbroken chain owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

I.Withholding Taxes shall mean the income (federal, state, local or other
jurisdiction), payroll, employment or other taxes required to be withheld by the
Company in connection with the Award (at vesting or otherwise), including any
additional shares resulting from the dividend equivalent right provisions of the
Award.  

 

A-2

 

--------------------------------------------------------------------------------

 

APPENDIX B

 

GENERAL TERMS APPLICABLE TO AWARDS

GRANTED TO EMPLOYEES OUTSIDE THE U.S.

 

This Appendix B includes additional or different terms and conditions that
govern the Award if the Participant resides and/or works outside the U.S.

 

A.Data Privacy.  By accepting this Award, the Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Participant’s personal data as described in this document and
any other grant materials by and among, as applicable, the Company, the
Employer, and any other Affiliate for the exclusive purpose of implementing,
administering, and managing the Participant’s participation in the Plan.

 

The Participant understands that the Company and the Employer hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address, email address, telephone number, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
or any Affiliates, and details of any entitlement to shares of stock or
equivalent benefits awarded, canceled, vested, unvested, or outstanding in the
Participant’s favor (“Data”), for the purpose of implementing, administering,
and managing the Participant’s participation in the Plan.  

 

The Participant understands that the Company, the Employer, or other Affiliates
will transfer Data among themselves as necessary, and may each further transfer
Data to any third party that is assisting the Company (or may assist the Company
in the future) with the implementation, administration, and management of the
Plan.  The Participant understands that these recipients may be located in the
United States, and that the United States may have different data privacy laws
and protections from the Participant’s country.  The Participant understands
that the Participant may request a list with the names and addresses of any
potential recipients of Data by contacting the Participant’s local human
resources representative.  The Participant authorizes the recipients to receive,
possess, use, retain, and transfer Data, in electronic or other form, for the
exclusive purposes of implementing, administering, and managing the
Participant’s participation in the Plan.  The Participant understands that Data
will be held only as long as is necessary to implement, administer, and manage
the Participant’s participation in the Plan.  

 

The Participant understands that  the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data, or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Participant’s local human
resources representative.  Further, the Participant understands that the
Participant is providing the consents herein on a purely voluntary basis.  If
the Participant does not consent, or if the Participant later seeks to revoke
the Participant’s consent, the status of Participant’s employment or service
with the Employer will not be affected; the only consequence of refusing or
withdrawing the Participant’s consent is that the Company would not be able to
grant to the Participant Units or other awards or to administer or maintain such
awards.  Therefore, the Participant understands that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to benefit from the
Units.  For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent,

B-1

 

--------------------------------------------------------------------------------

 

the Participant understands that the Participant may contact the Participant’s
local human resources representative.

 

Further, upon request of the Company or the Employer, the Participant agrees to
provide a separate executed data privacy consent form (or any other agreements
or consents that may be required by the Company and/or the Employer) that the
Company and/or the Employer may deem necessary to obtain from the Participant
for the purpose of administering the Participant’s participation in the Plan in
compliance with the data privacy laws in the Participant’s country, either now
or in the future.  The Participant understands and agrees that the Participant
will not be able to participate in the Plan if the Participant fails to provide
any such consent or agreement requested by the Company and/or the Employer.

 

B.Additional Acknowledgements.  By entering into this Agreement and accepting
the grant of Restricted Stock Units evidenced hereby, the Participant
acknowledges, understands, and agrees that:

 

i.the Plan is established voluntarily by the Company, is discretionary in
nature, and may be terminated by the Company at any time, except as otherwise
set forth in the Plan;

 

ii.the grant of Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future awards of Restricted
Stock Units or benefits in lieu of Restricted Stock Units, even if such awards
have been awarded in the past;

 

iii.all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

 

iv.this Award and the underlying Shares, and the income from and value of same,
are not intended to replace any pension rights or compensation;

 

v.this Award and the underlying Shares, and the income from and value of same,
are not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, or end-of-service payments; bonuses;
long-service awards; pension, retirement, or welfare benefits; or similar
payments;

 

vi.unless otherwise agreed with the Company, this Award and the underlying
Shares, and the income from and value of same, are not granted as consideration
for, or in connection with, any service the Participant may provide as a
director of any Affiliate;

 

vii.this Award is made solely by the Company, with principal offices at 436
Seventh Avenue, Pittsburgh, PA, U.S.A., and the Company is solely responsible
for the administration of the Plan and the Participant’s participation in the
Plan;  

 

viii.the future value of the Shares that may be delivered in settlement of the
Restricted Stock Units (to the extent earned) is unknown, indeterminable, and
cannot be predicted with certainty;

B-2

 

--------------------------------------------------------------------------------

 

 

ix.no claim or entitlement to compensation or damages in favor of the
Participant (or any person claiming through the Participant) shall arise from
forfeiture of the Restricted Stock Units resulting from a termination of Service
(for any reason whatsoever, whether or not such termination of Service is later
found to be invalid or in breach of the employment laws in the jurisdiction
where the Participant is employed or providing services or the terms of the
Participant’s employment or service agreement, if any) or recoupment of all or
any portion of any payment made pursuant to the Restricted Stock Units as
provided by any Company policy on recoupment of incentive compensation;

 

x.for purposes of the Restricted Stock Units, the Participant’s termination
of  Service occurs as of the date the Participant is no longer actively employed
and providing services to the Company or one of its Affiliates (for any reason
whatsoever, whether or not such termination of Service is later found to be
invalid or in breach of the employment laws in the jurisdiction where the
Participant is employed or providing services or the terms of the Participant’s
employment or service agreement, if any), and unless otherwise expressly
provided in this Agreement or otherwise determined by the Company, the
Participant’s right to vest in any portion of the Award under the Plan, if any,
will terminate as of such date and will not be extended by any notice period
(e.g., the Participant’s active employment or period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under the employment laws in the jurisdiction where the
Participant is employed or providing services or the terms of the Participant’s
employment or service agreement, if any); the Company, in its sole discretion,
shall determine when the Participant is no longer actively employed or providing
services for purposes of the Award (including whether the Participant may still
be considered to be actively employed or providing services while on a leave of
absence);

 

xi.unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Stock Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Units or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out, or substituted, in
connection with any corporate transaction affecting the Shares; and

 

xii.neither the Company, the Employer, nor any other Affiliate shall be liable
for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the
Restricted Stock Units, any payment made pursuant to the Restricted Stock Units,
or the subsequent sale of any Shares acquired under the Plan.

 

C.No Advice Regarding Grant.  The Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, acquisition of any Shares under the
Plan, or subsequent sale of such Shares.  The Participant should consult with
the Participant’s personal tax, legal, and financial advisors regarding the
Participant’s participation in the Plan before taking any action in relation
thereto.

 

B-3

 

--------------------------------------------------------------------------------

 

D.Language.  The Participant acknowledges that he or she is proficient in the
English language and understands the content of this Agreement and other
Plan-related materials.  If the Participant has received this Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version differs from the English version,
the English version shall control.

 

E.Electronic Delivery and Acceptance.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an online or electronic system established and maintained by the Company or a
third party designated by the Company.

 

F.Foreign Asset/Account Reporting Requirements.  The Participant acknowledges
that there may be certain foreign asset and/or account reporting requirements
that may affect the Participant’s ability to acquire or hold Shares acquired
under the Plan (or cash received from participating in the Plan) in a brokerage
or bank account outside of the Participant’s country.  The Participant may be
required to report such accounts, assets, or transactions to the tax or other
authorities in his or her country.  The Participant may also be required to
repatriate sale proceeds or other funds received as a result of participating in
the Plan to the Participant’s country through a designated bank or broker within
a certain time after receipt.  The Participant acknowledges that it is his or
her responsibility to be compliant with such regulations and the Participant
should speak to his or her personal advisor on this matter.

 

 

B-4

 

--------------------------------------------------------------------------------

 

SCHEDULE I

PERFORMANCE OBJECTIVE

 

The maximum number of Restricted Stock Units subject to this Agreement is 200%
of the Target Number of Shares Subject to Award, of which up to 33⅓% (each a
“Vesting Tranche”) shall be eligible for vesting in each of the three
Performance Periods as outlined below, providedthe Participant continues in
Service until March [___], 2022.  For the avoidance of doubt, a Vesting Tranche
that is eligible for vesting over each of the three Performance Periods shall
remain subject to the time-vesting condition that requires the Participant
continue in Service until March [___], 2022.  

The actual number of Restricted Stock Units to vest during each of the three
applicable Performance Periods (provided Participant continues in Service until
March [___], 2022), shall be determined in accordance with the following:

Performance Level

Relative TSR

% of Restricted Stock Units Vesting

Outstanding

80th percentile

Or above

200%

 

70th percentile

150%

Target

50th percentile

100%

 

35th percentile

50%

Threshold

25th percentile

Or below

0%

 

 

 

 

 

 

 

 

 

For each of the three applicable Performance Periods, if the Company’s
performance falls within the range of the Threshold and Target or the Target and
Outstanding achievement levels, then the number of Restricted Stock Units with
respect to each Vesting Tranche will be calculated based on a linear
interpolation between the 0% and 50% levels, or the 50% and 100% levels, or the
100% and 150% levels, or the 150% and 200% levels, respectively. However, if the
Company’s TSR is negative for the three-year Measurement Period, any potential
final payout will be capped at 100% (or target).

The term, "Relative TSR" shall mean total stockholder return relative to the
peer group (listed below).   For each of the three applicable Performance
Periods, TSR results will be calculated in early January at the end of each
Performance Period.  TSR for the Company and each company in the peer group will
be determined as follows:  TSR equals (Ending Stock Price plus Value of
Reinvested Dividends during the applicable

 

--------------------------------------------------------------------------------

 

Performance Period divided by Starting Stock Price).  Starting and Ending Stock
Price will be the average closing price for the two months preceding the first
and last days of each applicable Performance Period, respectively, and the
Company will be “included” in the peer group for performance calculations and
rankings.

The Company’s performance shall be compared to the peer group which consists of
the companies from the S&P SmallCap 600 Materials Index.  In the event any of
the foregoing companies, as of the last day of each applicable Performance
Period, either (a) is no longer publicly traded or (b) has publicly announced
that a majority of its shares or substantially all of its assets are being
acquired or that it is being merged into another company and will not be the
surviving entity, but where the acquisition or merger has not yet closed as of
such date despite the public announcement, then such company will be excluded
from the Relative TSR calculation for the applicable Performance Period;
provided, however, that if any of the above companies liquidates or files for
bankruptcy, it will automatically be deemed in last place for purposes of the
Relative TSR calculation.

 

 